IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50456
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SERGIO ARTURO LARA-MORA, also known as Ruben Mora,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. MO-00-CR-156-ALL
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Sergio Arturo Lara-Mora (Lara) appeals his conviction and

sentence for illegal reentry following deportation in violation

of 8 U.S.C. § 1326(a) and (b)(2).   He argues that the manner in

which his case was submitted to the jury violated his due process

rights under Apprendi v. New Jersey, 530 U.S. 466 (2000).   Lara

also contends that his prior conviction for delivery of cocaine

was not an aggravated felony for purposes of the 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 01-50456
                               -2-

     Apprendi did not overrule Almendarez-Torres v. United

States, 523 U.S. 224 (1998).   See Apprendi, 530 U.S. at 489-90;

see also United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), cert. denied, 531 U.S. 1202 (2001).    Therefore, Lara’s

arguments based on Apprendi are foreclosed.

     Lara’s argument that his prior conviction was not an

aggravated felony for purposes of the 16-level enhancement under

U.S.S.G. § 2L1.2(b)(1)(A) is based on a prior version of that

guideline and cases interpreting that version.    See United States

v. Reyna-Espinosa, 117 F.3d 826, 828-30 (5th Cir. 1997)

(interpreting 1995 version of U.S.S.G. § 2L1.2(b)).   Lara’s prior

conviction for delivery of cocaine for which he was sentenced to

20 months in prison was clearly an aggravated felony under the

law at the time of Lara’s sentencing.    See U.S.S.G. § 2L1.2,

comment. (n.1)(2000)(directly incorporating 8 U.S.C. § 1101(a)

(43) and defining “felony offense”).

     Accordingly, the judgment of the district court is AFFIRMED.